 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   DAVID RADEMAKER,                                    Case No.: 18-cv-1831-WQH-AGS
11                                      Plaintiff,
                                                         ORDER
12   v.
13   J. JUAREZ, et al.,
14                                   Defendants.
15   HAYES, Judge:
16         The matters before the Court are the Motion for Injunctive Relief filed by Plaintiff
17   David Rademaker (ECF No. 43) and the Report and Recommendation issued by the
18   Magistrate Judge (ECF No. 57) recommending that the Court deny Plaintiff’s Motion for
19   Injunctive Relief.
20         The duties of the district court in connection with a report and recommendation of a
21   magistrate judge are set forth in Rule 72(b) of the Federal Rules of Civil Procedure and 28
22   U.S.C. § 636(b). The district judge must “make a de novo determination of those portions
23   of the report . . . to which objection is made,” and “may accept, reject, or modify, in whole
24   or in part, the findings or recommendations made by the magistrate.” 28 U.S.C. §
25   636(b)(1). The district court need not review de novo those portions of a report and
26   recommendation to which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000
27   n. 13 (9th Cir. 2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
28   (en banc) (“Neither the Constitution nor the [Magistrates Act] requires a district judge to

                                                     1
                                                                                18-cv-1831-WQH-AGS
 1   review, de novo, findings and recommendations that the parties themselves accept as
 2   correct.”).
 3         No party has filed an objection to the Report and Recommendation. The Court has
 4   reviewed the Report and Recommendation, the record, and the submissions of the parties.
 5         IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 57) is
 6   adopted in its entirety. Plaintiff’s Motion for Injunctive Relief (ECF No. 43) is denied.
 7    Dated: February 19, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               18-cv-1831-WQH-AGS
